Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 02/11/202 is entered.
	Claims 1-4 and 7 are cancelled.
Claims 5-6 are pending and examined.
Information Disclosure Statement
	The IDS filed on 01/04/2022 has been considered by the examiner.
Response to Amendment
	All objections and rejections made in a previous office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 02/11/2022 and the Examiner’s Amendment herein.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Ronald I. Eisenstein  on May 9, 2022.

The application has been amended as follows: 
In claim 5:
A system to render cell growth restricted to the presence of a predetermined set of at least two selected input agents, the system comprising a nucleic acid construct encoding expression modules comprising: 
a toxin expression module comprising a nucleic acid sequence that encodes a toxin that is toxic to a host cell, wherein the nucleic acid sequence encoding the toxin is operably linked to a promoter P1 that comprises a nucleic acid binding site for and is repressed by the binding of a first hybrid repressor protein hRP1; and 
ii) a first hybrid repressor protein expression module comprising a nucleic acid sequence that encodes the first hybrid repressor protein hRP1, 
wherein the first hybrid repressor protein expression module further comprises a nucleic acid binding site for two hybrid transcription factors (hTF1 and hTF2), 
wherein the first of the two hybrid transcription factors (hTF1) comprises a binding site for an input agent A1, 
wherein the second of the two hybrid transcription factors (hTF2) comprises a binding site for an input agent A2, 
wherein expression of hRP1 is controlled by an AND gate formed by the two hybrid transcription factors hTF1 and hTF2, the binding or activity of which is responsive to input agents A1 and A2, respectively, such that both input agents A1 and A2 are required for expression of hRP1, 
wherein hybrid factors hTF1, hTF2 and hybrid repressor protein hRP1 each comprise: 
(a)   an environmental sensing module from one LacI/GalR family transcription factor selected from the group consisting of LacI, GalR, ScrR and CelR and 
(b)   a DNA recognition module (DRM) from a different LacI/GalR family transcription factor selected from the group consisting of LacI, GalR, ScrR and CelR thatPage 3 of 8 renders the binding of the respective DRM sensitive to the presence of an environmental input agent, A1, or A2, selected from the group consisting of Isopropyl β-D-1-thiogalactopyranoside (IPTG), galactose and cellobiose, that is different from that which the respective DRM binds in nature and 
	wherein, when introduced to a host cell in the absence of either A1 or A2, hRP1 expression is insufficient to repress toxin promoter module P1 and toxin production, such that the host cell is killed.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a system to render cell growth restricted to the presence of a predetermined set of at least two selected input agents, the system comprising a nucleic acid construct encoding expression modules comprising: 
a toxin expression module comprising a nucleic acid sequence that encodes a toxin that is toxic to a host cell, wherein the nucleic acid sequence encoding the toxin is operably linked to a promoter P1 that comprises a nucleic acid binding site for and is repressed by the binding of a first hybrid repressor protein hRP1; and
ii) a first hybrid repressor protein expression module comprising a nucleic acid sequence that encodes the first hybrid repressor protein hRP1, 
wherein the first hybrid repressor protein expression module further comprises a nucleic acid binding site for two hybrid transcription factors (hTF1 and hTF2), 
wherein the first of the two hybrid transcription factors (hTF1) comprises a binding site for an input agent A1, 
wherein the second of the two hybrid transcription factors (hTF2) comprises a binding site for an input agent A2, 
wherein expression of hRP1 is controlled by an AND gate formed by the two hybrid transcription factors hTF1 and hTF2, the binding or activity of which is responsive to input agents A1 and A2, respectively, such that both input agents A1 and A2 are required for expression of hRP1, 

wherein hybrid factors hTF1, hTF2 and hybrid repressor protein hRP1 each comprise: 
(a)   an environmental sensing module from one LacI/GalR family transcription factor selected from the group consisting of LacI, GalR, ScrR and CelR and 
(b)   a DNA recognition module (DRM) from a different LacI/GalR family transcription factor selected from the group consisting of LacI, GalR, ScrR and CelR thatPage 3 of 8 renders the binding of the respective DRM sensitive to the presence of an environmental input agent, A1, or A2, selected from the group consisting of Isopropyl β-D-1-thiogalactopyranoside (IPTG), galactose and cellobiose, that is different from that which the respective DRM binds in nature and 
	wherein, when introduced to a host cell in the absence of either A1 or A2, hRP1 expression is insufficient to repress toxin promoter module P1 and toxin production, such that the host cell is killed.  
	The closest art is post-filing of the inventor’s own work: Chan et al “Deadman” and “Passcode microbial kill switches for bacterial containment” (Nat Chem Biol. 2016 February; Vol 12, No. 2: pages 82-86).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 5-6 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658